Case 6:19-cv-01837-CEM-LRH Document 39 Filed 12/17/19 Page 1 of 3 PageID 521



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY
COMPANY,

                Plaintiffs,
v.                                                             Case No. 6:19-cv-01837-CEM-LRH

ADVANTACARE OF FLORIDA, LLC,
CRN RECEIVABLE MANAGEMENT
LLC, ADVANTACARE MULTI-SPECIALTY
GROUP, LLC, KERRIANN FITZPATRICK, f/k/a
KERRIANN HERZOG, JOHN MANCUSO,
KENNETH HOWE, and FRANK SEVERIANO
ALVAREZ JR., M.D.,

            Defendants.
____________________________________/

     DEFENDANT ADVANTACARE OF FLORIDA LLC’S AND FRANK SEVERIANO
        ALVAREZ JR., M.D’S CERTIFICATE OF INTERESTED PERSONS AND
                   CORPORATE DISCLOSURE STATEMENT

        Defendants, Advantacare of Florida, LLC and Frank Severiano Alvarez, Jr., MD.,

through undersigned counsel, hereby files this Certificate of Interested Persons and Corporate

Disclosure Statement:

       Defendants, Advantacare of Florida, LLC and Frank Severiano Alvarez, Jr., MD., hereby
disclose the following:

     1. The name of each person, attorney, association of persons, firm, law firm, partnership,
        and corporation that has or may have an interest in the outcome of this action – including
        subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
        that own 10% or more of a party’s stock, and all other identifiable legal entities related to
        any party in this case:
Case 6:19-cv-01837-CEM-LRH Document 39 Filed 12/17/19 Page 2 of 3 PageID 522



               State Farm Mutual Automobile Insurance Company
               State Farm Fire and Casualty Company
               Holland & Knight, LLP
               David I. Spector, Esq.
               James J. Duffy, Esq.
               Joseph F. Valdivia, Esq.
               Advantacare of Florida, LLC
               Frank Severiano Alvarez, Jr., M.D.
               Law Office of Chad A. Barr, P.A.
               Chad A. Barr, Esq.
               Advantacare Multi-Specialty Group, LLC
               CRN Receivable Management LLC
               Kerriann Fitzpatrick, f/k/a Kerriann Herzog - Defendant
               John Mancuso
               Kenneth Howe
               Law Offices of Gregory A. Zitani, PLLC
               Gregory A. Zitani, Esq.
               Rosenberg Law, P.A.
               Bruce Rosenberg, Esq.
               Alexis Rosenberg, Esq.

   2. The name of every other entity whose publicly-traded stock, equity, or debt may be
      substantially affected by the outcome of the proceedings:

       None, other than those identified in response to #1.

   3. The name of every other entity which is likely to be an active participant in the
      proceedings, including the debtor and the members of the creditors’ committee (or if no
      creditors’ committee, the twenty (20) largest unsecured creditors):

       None, other than those identified in response to #1.

   4. The name of each victim (individual or corporate), including every person who may be
      entitled to restitution:

               State Farm Mutual Automobile Insurance Company and State Farm Fire and
               Casualty Company have alleged that they are the victims of misconduct.

       I hereby certify that I am unaware of any actual or potential conflict of interest involving
the District Judge and Magistrate Judge assigned to this case and will immediately notify the
Court in writing upon learning of any such conflict.
Case 6:19-cv-01837-CEM-LRH Document 39 Filed 12/17/19 Page 3 of 3 PageID 523



                                                Respectfully Submitted,
                                                s/Chad A. Barr_________
                                                CHAD A. BARR, ESQUIRE
                                                Fla. Bar No.: 55365
                                                LAW OFFICE OF CHAD A. BARR, P.A.
                                                986 Douglas Avenue
                                                Suite 100
                                                Altamonte Springs, Florida 32714
                                                Telephone: (407) 599-9036
                                                chad@chadbarrlaw.com
                                                service@chadbarrlaw.com
                                                frances@chadbarrlaw.com

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was furnished to the following

recipients via electronic mail: David Spector, Esquire at david.spector@hklaw.com, James

Duffy,     Esquire,   at   james.duffy@hklaw.com,     Joseph     Valdivia,   Esquire   at

joseph.valdivia@hklaw.com, Bruce Rosenberg, Esq. at rosenberg@rosenberglawpa.com, and

Alexis Rosenberg, Esq. at arosenberg@rosenberglawpa.com, and Gregory Zitani, Esquire, at

greg.zitani@westcolaw.com on this 17th day of December 2019.

                                                s/Chad A. Barr_________
                                                CHAD A. BARR, ESQUIRE
                                                Fla. Bar No.: 55365
                                                LAW OFFICE OF CHAD A. BARR, P.A.
